Citation Nr: 9931633	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  99-03 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
psychoneurosis, conversion reaction, currently evaluated as 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision of the RO.  



REMAND

The veteran alleges that his service-connected 
psychoneurosis, conversion reaction, is more severe than the 
current rating indicates.  

In September 1999, the RO forwarded the veteran's appeal to 
the Board.  In October 1999, the Board received additional 
evidence from the veteran in the form of medical records.  
This evidence was not accompanied by a waiver of RO 
consideration.  The veteran's representative requested that 
the case be referred back to the RO for appropriate action.  
See 38 C.F.R. § 20.1304(c) (1999).  Thus, it must be referred 
back to the RO for initial consideration.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should again undertake review of 
the veteran's claim to include initial 
consideration of the medical evidence 
submitted by the veteran in October 1999 
and any other additional evidence 
submitted subsequent thereto.  All 
indicated development should be 
undertaken.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



